Title: Oxford University: Record of Degree of Doctor of Civil Law, 30 April 1762
From: Oxford University
To: Franklin, Benjamin


The “Heads of Houses” at Oxford University had voted, Feb. 22, 1762, to confer on Franklin the honorary degree of Doctor of Civil Law “whenever He shall please to visit the University.” Above, p. 59. The ceremony took place at a special Convocation on April 30, 1762. No copy of the diploma survives and the only official record is in the Register of Convocation printed below. “The very distinguished man,” Benjamin Franklin, Esquire, is described as “agent of the Province of Pennsylvania to the Court of the Most Serene King, deputy general of the Post Office of North America, and of the postal service of all New England, and Fellow of the Royal Society.” His son William, who received the Master of Arts degree at the same ceremony, is described as “learned in municipal law.”
Preceded by the beadles (spelled “bedels” at Oxford) Franklin was escorted into the hall by Dr. William Seward, fellow of the College of St. John the Baptist. Seward presented him to the vice-chancellor and proctors “with the prescribed graceful speech,” and the vice-chancellor, by his own authority and that of the whole university, thereupon solemnly admitted Franklin to the degree. In like manner, Thomas Nowell, M.A., fellow of Oriel College and public orator, presented “the very distinguished young man,” William Franklin, and the vice-chancellor conferred upon him his degree.
No documentary evidence has been discovered to suggest whether the initiative for the granting of these degrees came from within the university or from an outside, possibly political, source. It may be remarked, however, that at this time the only honorary degrees Oxford University was conferring were those of Doctor of Divinity, Doctor of Civil Law, and Master of Arts. Obviously, if Franklin was to be honored at all, the degree of Doctor of Civil Law was the most appropriate for a person of his attainments.
 
[April 30, 1762]
Termo Paschatis 1762 Convoc[atione] Domino Doctore Browne Vice-Cancellario
Die Ven[eris] Viz Tricesimo Die Mensis Aprilis Anno Dom. 1762 Causa Convocationis erat ut Ornatissimus Vir Benjaminus Franklin Armiger Provinciae Pensylvaniae Deputatus, ad Curiam Serenissimi Regis Legatus, Tabellariorum per Americam Septentrionalem Praefectus Generalis, et Veredariorum totius Novae Angliae Praefectus Generalis, necnon Regiae Societatis Socius (si ita Venerabili Coetui placeret) ad Gradum Doctoris in Jure Civili, et Gulielmus Franklin Armiger Juris Municipalis Consultus ad Gradum Magistri in Artibus admitterentur, necnon ut Literae ab Honoratissimo Cancellario ad Senatum datae legerentur et ut alia Negotia Academica peragerentur.
Causâ Convocationis sic indictâ proponente sigillatim Domino Vice-Cancellario placuit Venerabili Coetui ut praedictus Ornatissimus Vir Benjaminus Franklin Armiger ad Gradum Doctoris in Jure Civili, et Gulielmus Franklin Armiger ad Gradum Magistri in Artibus Honoris Causa admitterentur.
Spectatissimum Virum Benjaminum Franklin Armigerum praeeuntibus Bedellis in Domum Convocationis ingressum Dextrâque prehensum Dominus Doctor Seward Collegii Divi Joannis Baptistae Socius sub eleganti Orationis Formulâ Domino Vice-Cancellario et Procurantibus praesentabat ut ad Gradum Doctoris in Jure Civili Honoris Causa admitterentur: Quemque hoc modo praesentatum Dominus Vice-Cancellarius suâ et totius Universitatis Authoritate ad dictum Gradum Honoris Causâ solenniter admisit.
Ornatissimum Iuvenem Gulielmum Franklin Armigerum a Thoma Nowell A. M. Collegii Orielensis Socio et Publico Oratore similiter praesentatum Dominus Vice-Cancellarius ad Gradum Magistri in Artibus similiter admisit.
